Exhibit 10.2

GENERAL LICENCE AGREEMENT

FOR USE OF PROPRIETARY AND/OR BROKERED DATA

Licence Agreement No: 2004-85

THIS AGREEMENT is made this 21st day of December 2004 between



  (1)   PGS EXPLORATION (UK) LTD, a company registered in England having its
Registered Office at PGS Court, Halfway Green, Walton-on-Thames, Surrey, KT12
1RS (hereinafter referred to as “PGS”); and



  (2)   ENDEAVOUR OPERATING CORPORATION, a corporation organized under the laws
of Delaware, United States of America, having its offices at 1000 Main Street,
Suite 3300, Houston, Texas 77002 (hereinafter referred to as “Licensee”).

ARTICLE 1 — DEFINITIONS

For the purpose of this Agreement, the following definitions shall apply:



  1.1   “Affiliate” shall mean any company or other entity controlled by, in
control of or under common control with a Party hereto. For the purpose of this
definition, “control” shall mean the right to exercise directly or indirectly
the vote of more than 50% (fifty percent) of the voting shares in such company
or corporation in issue from time to time and/or the right to control the
composition of the board of directors of such a company or corporation.



  1.2   “Agreement” means this agreement together with all its enclosures and
appendices as amended, modified or supplemented from time to time.



  1.3   “Bona Fide Group” means a group of two or more companies or other
entities having a contractual agreement to jointly explore, lease or develop
defined geographical area(s) of exploration interest.



  1.4   “Consultant” means a Third Party (whether individual, company or other
entity) engaged by Licensee to interpret, reprocess or make other technical
studies of the Data.



  1.5   “Data” means the proprietary geophysical and/or geological information
regardless of the form or medium on which it is displayed and which PGS either
owns or for which it has the right to grant use licences as licensed under this
Agreement.

1.6 “Group Member” means a company or other entity being a member of a Bona Fide
Group.



  1.7   “North Sea Participant” means one or more of the following companies as
well as their Affiliates and their successors:

         
BP
  GDF   Apache
 
       
Conoco Phillips
  Total   DONG
 
       
Chevron Texaco
  ENI   Oilexco
 
       
Amerada Hess
  BG   OMV
 
       
Kerr McGee
  Petro-Canada   Century
 
       
Marathon
  CNR   Premier
 
       
Norsk Hydro
  Maersk   Tullow
 
       
Shell
  Wintershall  

 
       
Exxon Mobil
  RWE  

 
       
Statoil
  Murphy  

 
       
Centrica
  Encana  

 
       
Paladin
  Noble  

 
       
ATP
  Perenco  

 
       
Talisman
 
 




  1.8   “Owner” means any person, firm or company by whom PGS has been granted a
licence to use any of the Data (not being Data owned by PGS);



  1.9   “PGS Competitor” means a company or an Affiliate of a company that, as
all or a significant part of its business, licences to others, acquires or
processes seismic data or provides consultancy services relating to seismic
data.



  1.10   “PGS Proprietary Data” means that part of the Data owned by PGS or its
Affiliates (not open file or brokered data) as licensed under this Agreement.

1.11 “Party” means each of the parties to this Agreement.



  1.12   “Third Party” means an individual, a partnership, a company or other
entity not being a Party to this Agreement.

ARTICLE 2 – EXTENT OF THE AGREEMENT



  2.1   It is anticipated that Licensee will wish to license from PGS, from time
to time, the right to use certain geophysical and/or geological data and/or
reports which are owned by PGS or for which PGS has acquired the right to grant
use licences. In such event where PGS , at the request of Licensee, provides
Data to Licensee, such Data will be received by Licensee subject to the terms
and conditions of this Agreement; unless such Data are specifically excluded
from the terms thereof by written agreement between the Parties.

ARTICLE 3 — GRANT OF RIGHTS



  3.1   For the transactions as referred to in Article 2 hereof, PGS grants to
Licensee, subject to the terms and conditions of the Agreement, the
non-exclusive right to use the Data for the sole purpose of evaluating the
hydrocarbon potential of the geographical area to which the requested Data refer
or of any other geographical area adjoining such area. The Data and any
information derived therefrom shall solely be used for the Licensee’s internal
purposes.

ARTICLE 4 — DELIVERY OF DATA



  4.1   Before any delivery of Data to Licensee under the Agreement, the Parties
shall agree on the specification of the Data to be licensed and the price to be
paid by Licensee for the right to use it. The specification and the price shall,
together with any other specific term or condition applicable to the delivery,
be stated in an Appendix to this Agreement . The Appendix shall be in the form
of a summary page and a confirmation of order as shown in Enclosure 1 hereto. An
Appendix shall be drawn up for each licence. It shall be numbered and signed by
authorised representatives of PGS and Licensee. In the case of any conflict or
inconsistency between the provisions of this Agreement and any such Appendix,
the provisions of such Appendix shall, for the purpose of the licensing of the
Data referred to therein, take precedence.



  4.2   Data delivered to Licensee under the Agreement shall be accompanied by a
transmittal letter or delivery form which shall describe in detail the content
and form of the Data, such as but not limited to, the 3D area, in-line(s),
cross-lines and type of data delivered. Licensee shall notify PGS in writing
within 7 days after receipt of the Data if it is of the opinion that the Data
are not in accordance with the transmittal letter/delivery form or the Appendix
pertaining to the delivery. If such notice has not been given, Licensee shall be
deemed to have accepted the Data and the Data shall be deemed to have been
delivered fully in accordance with this Agreement.

ARTICLE 5 — AVAILABILITY OF DATA



  5.1   Availability of Data will be according to deliverables specified for
each survey/report as stated in Appendix.



  5.2   PGS undertakes for a period of 5 years from the Commencement Date, to
store the original Data, provided that the Data are owned by PGS. During this
period copies of the Data shall be available for Delivery to the Licensee in
accordance with the terms of this Agreement.



  5.3   Where PGS itself stores the Data, PGS shall ensure that such Data are
stored in accordance with industry practice from time to time. Where PGS
procures the storage of the Data by a Third Party, PGS shall use its reasonable
endeavours to ensure that such Third Party is equipped to store such Data in
accordance with industry practice from time to time. Save as otherwise provided
herein PGS shall have no liability in respect of any loss of or damage to the
Data howsoever caused during storage.



  5.4   If PGS should continue to store the Data after the expiration of the
said 5 years period, the Licensee shall be entitled to deliveries of copies Data
for so long time as the Data are stored by PGS. PGS gives no warranty in respect
of the storage of the Data after the expiration of such 5 year period referred
to above and accordingly PGS shall have no liability whatsoever and howsoever
caused in respect of any loss of or damage to the Data. If after the expiry of
the five year period referred to above PGS decides to terminate storage of Data
owned by PGS, the Licensee will be given 60 days’ written notice to this effect
to provide time for the Licensee to request PGS to supply further copies of the
Data at the Licensee’s expense and on the terms of this Agreement prior to such
termination taking place.



  5.5   If the Data are not owned by PGS, PGS cannot guarantee the availability
of the Data. However, PGS shall endeavour to secure the same availability as if
the Data had been owned by PGS but PGS gives no warranty or representation as to
the storage of or continued availability of such Data.

ARTICLE 6 — PRICE AND PAYMENT CONDITIONS



  6.1   The price to be paid by Licensee (the Licence Fee) shall be agreed
individually for each licensing of Data and shall in accordance with Clause 4.1
hereof be stated in the Appendix relating to the licence. Services and expenses
related to tape copying, handling, reproduction and splicing, freight and
insurance and any other charges or expenses incurred at the request of Licensee
will be charged separately by PGS according to prices notified by PGS.



  6.2   Invoices for each licensing of Data will be issued upon PGS’s
confirmation and acceptance of the order, unless otherwise stated in the
Appendix pertaining to the delivery.



  6.3   The price to be paid by the Licensee (the Licence Fee) shall be as set
forth in the Appendix, including any Uplift Payments and additional charges
described therein.



  6.4   Uplift Payments as set out in an Appendix shall be due to be paid to PGS
by the Licensee in the event that the Licensee or any of its Affiliates has or
gets a joint contractual or equity interest in any licence covering all or part
of a geographical area covered by PGS Proprietary Data.



  6.5   Except as otherwise provided for in this Agreement, payment shall be
made by Licensee within 30 days following the date of the invoice to PGS Bank
Account as stated in the invoice. Interest shall be charged on late payments at
the annual rate of LIBOR plus three (3) per cent from the date of the invoice
until payment in full regardless of whether proceedings have been commenced.

ARTICLE 7 — OWNERSHIP OF THE DATA



  7.1   The Licensee acknowledges that the Data are a valuable intellectual
property right and trade secret of PGS or of the Owner and that title to,
ownership rights and intellectual property rights in, such Data shall at all
times remain in PGS or the Owner. The Licensee acknowledges that it is acquiring
under the terms hereof, only the non-exclusive right to utilise the Data, as
provided herein, and PGS shall have the right at any time to license the Data to
Third Parties on terms to be decided by PGS, except as otherwise set forth
herein or in the Main Agreement. The Licensee shall in no event disclose or
transfer the Data or any information derived therefrom to Third Parties, except
as may be specifically provided in this Agreement.

ARTICLE 8 — REPRESENTATIONS, WARRANTIES AND INDEMNITIES



  8.1   PGS represents and warrants that (i) it has the right to license to the
Licensee the Data licensed under this Agreement, (ii) Licensing and delivery of
the Data to the Licensee does not and will not infringe on any copyright or any
trade secrets of any third party and (iii) the execution and delivery of this
Agreement and performance hereunder shall not violate any law, rule or
regulation or any contracts or agreements by any member of the PGS Group with
Third Parties.



  8.2   PGS agrees to indemnify, defend and hold harmless the Licensee
(including reasonable attorneys’ fees and costs of defence) from and against
claims, causes of action, losses, liabilities and legal proceedings brought
against the Licensee claiming infringement of a patent by PGS in its performance
of its obligations hereunder, provided the Licensee notifies PGS promptly in
writing of any such infringement claim against it and gives PGS such authority,
information and assistance, at the expense of PGS, as PGS may request in defence
of such proceedings and provided further that the Licensee shall not compromise,
settle or negotiate or make any statement prejudicial to the defence or
settlement of any such claim and shall permit PGS to take over at PGS’s expense
the conduct of any such proceedings and provided further that this indemnity
shall not apply to any claim or award against the Licensee which arises directly
or indirectly, as a result of PGS in performing its obligations using any
equipment, technology, designs, know-how or information supplied by the Licensee
or following any directions of the Licensee.



  8.3   PGS agrees to indemnify, defend and hold the Licensee harmless
(including reasonable attorneys’ fees and costs of defence) from and against
claims, causes of action, losses, liabilities and legal proceedings brought
against the Licensee by any Third Party or employees of PGS arising out of or
related to the conduct by PGS of its operations in acquiring and processing the
Data licensed to the Licensee hereunder, provided the Licensee notifies PGS
promptly in writing of any such claim against it and gives PGS such authority,
information and assistance (at PGS’s expense) as PGS may request for the defence
of such proceedings and provided further that the Licensee shall not compromise,
settle or negotiate or make any statement prejudicial to the defence or
settlement of any such claim and shall permit PGS to take over at PGS’s expense
the conduct of any such proceedings and provided further that this indemnity
shall not apply to any claim or award against the Licensee which arises directly
or indirectly as a result of PGS in performing its obligations hereunder using
any equipment, technology, designs, know-how or information supplied by the
Licensee or following any directions of the Licensee.



  8.4   Licensee shall indemnify, defend and hold PGS and/or the Owner harmless
in respect of any loss or damage suffered by PGS and/or the Owner as a result of
any breach of this Agreement by Licensee. PGS shall indemnify, defend and hold
the Licensee harmless in respect of any loss or damage suffered by the Licensee
as a result of any breach of this Agreement by PGS.



  8.5   PGS represents and warrants that so far as PGS is aware but without
having conducted any investigations of any Third Party the Data provided to the
Licensee hereunder has been acquired and processed in accordance with applicable
laws, rules and regulations and accepted practices of the geophysical
profession. Notwithstanding anything else contained herein, the Licensee
acknowledges and accepts that the Data licensed under this Agreement are being
supplied “as is”, and PGS makes no representation or warranty, express or
implied, of any kind regarding the quality or reliability of the Data nor their
fitness for any particular use or purpose and all warranties, conditions or
other terms implied by statute or common law are excluded to the fullest extent
permitted by law.



  8.6   If wrong or faulty copies of Data are delivered by PGS, PGS shall as
soon as possible see that the copies are replaced by correct copies, and PGS
shall have no further liability in respect of the delivery of wrong or faulty
copies.



  8.7   PGS makes no guarantee representation or warranty that any licences,
leases or concessions for areas covered by the Data will be granted to the
Licensee or other exploration activity will be authorised for the area covered
by the Data by any government entity or other Third Party, and any implied
representation to that effect is hereby expressly negated.



  8.8   Notwithstanding anything else contained herein, PGS shall in no event be
liable to the Licensee for punitive, indirect, incidental or consequential
damage or loss and/or for any business interruption, loss of production, loss of
product, loss of use, loss of revenue, profit, anticipated product or business
opportunity resulting from or arising out of the performance or non performance
of this Agreement or the use by the Licensee of the Data or out of any
representation (unless made fraudulently) or any implied warranty, condition or
other term, or any duty at common law, whether in any case caused by the
negligence or breach of statutory duty of PGS, its employees or agents or
otherwise howsoever arising. Nor shall PGS be liable for any costs related to
the use of the Data, e.g. costs regarding format conversions for specific uses.



  8.9   The Licensee shall inform PGS on becoming aware of any actual attempted
or suspected abuse of the Data or of any allegation or complaint made by a Third
Party that the use of the Data in accordance with the terms of the Agreement
infringes the rights of that Third Party.



  8.10   Licensee shall indemnify and keep indemnified PGS from and against any
and all loss, damages, costs and expenses (including legal costs and expenses)
awarded against, suffered or incurred by PGS in connection with or paid or
agreed to be paid by PGS in settlement of any claim for infringement of any
patent, copyright, design, trade mark or other industrial or intellectual
property right of any other person or for any other reason whatsoever which
arises directly or indirectly as a result of PGS performing its obligations
hereunder using any technology, equipment, design, know-how or information
supplied by Licensee or following any directions of Licensee.

8.11 The obligations under this Article 8 shall survive the termination of this
Agreement.

ARTICLE 9 — CONFIDENTIALITY



  9.1   The Licensee agrees that all Data acquired and obtained under the terms
of this Agreement are intended for its sole use, and that all such Data and any
information derived therefrom shall be kept and remain confidential and shall
not be divulged, transferred, sold or otherwise disposed of without the prior
written consent of PGS, except as specifically provided in this Agreement. The
Licensee shall ensure that all of its directors, officers or employees who have
access to the Data or any information derived therefrom are informed of the
obligations of confidentiality set out in this Agreement prior to disclosing the
same to them and that such directors, officers and employees are bound by a
general obligation of confidentiality to the Licensee which extends to the Data
and any information derived therefrom. The Licensee shall enforce such
obligations in respect of the Data and any information derived therefrom at its
own expense at the request of PGS.



  9.2   The Licensee may at any time during the term of this Agreement disclose
and make the Data available to any Affiliate of the Licensee which was an
Affiliate of Licensee at the time of signature by Licensee of the relevant
Appendix relating to the Data in question and which remains an Affiliate of
Licensee at the time of such disclosure for such Affiliate’s sole use, provided
that prior to such disclosure Licensee shall inform PGS of the identity of such
Affiliate in writing and such Affiliate shall agree:



  (i)   to be bound by the terms of this Agreement to the same extent as
Licensee provided always that such Affiliate shall not be entitled to disclose
the Data or any information derived therefrom to any of its Affiliates;



  (ii)   that in the event such Affiliate should cease to be an Affiliate of
Licensee, it shall immediately cease use of the Data and any information derived
therefrom and all copies thereof shall forthwith be returned to Licensee or PGS;



  (iii)   that on termination or expiry of this Agreement for whatever reason
such Affiliate shall immediately cease use of the Data and any information
derived therefrom and all copies thereof shall forthwith be returned to PGS;



  9.3   The Licensee hereby undertakes to procure that an Affiliate to which
Data is disclosed under Clause 9.2 shall comply with the provisions of this
Article 9 and the Licensee shall indemnify and keep indemnified PGS from and
against all and any losses, costs, damages and expenses (including, without
limit, legal costs and expenses) that PGS may suffer or incur arising as a
direct or indirect result of any breach by such Affiliate of such provisions.



  9.4   If an Affiliate to which Data is disclosed under Clause 9.2 is at the
date of disclosure of the Data or any information derived therefrom or at any
time thereafter during the term of this Agreement becomes itself the holder of a
licence or becomes a Group Member of any Bona Fide Group which has been awarded
a licence in respect of any area to which the PGS Proprietary Data relates, the
Licensee shall be liable to pay to PGS the Uplift Payments in accordance with an
Appendix .



  9.5   The Licensee may disclose and make the Data available to a Consultant,
provided that the Consultant agrees to the following:



  (i)   that the work performed by the Consultant in connection with the Data
shall be for the sole benefit of the Licensee;



  (ii)   to maintain in the strictest confidence and not disclose the Data or
the results of the Consultant’s work or any information derived therefrom to any
Third Party;



  (iii)   that the Consultant shall not retain any copies of the Data or any
information derived therefrom and upon completion of his work shall deliver all
copies thereof to Licensee;



  (iv)   that the Consultant shall not use the information obtained for his own
commercial purposes or those of any Third Party;

and the Licensee shall procure that the Consultant shall comply with such
provisions and the Licensee shall indemnify and keep indemnified PGS from and
against all and any losses, damages, costs and expenses (including, without
limit, legal costs and expenses) suffered or incurred by PGS directly or
indirectly as a result of any breach by the Consultant of such provisions.



  9.6   The Licensee may disclose and make available to government agencies
having competent authority or jurisdiction in the areas concerned, such copies
of the Data which are required to be disclosed by the respective agencies
provided always that prior to making any such disclosure the Licensee shall
first consult with PGS and shall have due regard to the views and opinions of
PGS in making any such disclosure.



  9.7   Subject always to Article 10 hereof, the Licensee may disclose and make
the Data available to the Group Members of a Bona Fide Group of which the
Licensee is a member.



  9.8   The Licensee may show limited amounts of Data solely for presentation
purposes to prospective joint venturers or prospective assignees of the Licensee
with respect to petroleum exploration and production rights in the survey area
to which the Data relates, provided that such prospective joint venturers and
prospective assignees agree to keep the same confidential and provided further
that the Licensee shall not give copies of Data to or allow copying of Data by
such prospective joint venturers or assignees. For the avoidance of doubt the
Licensee shall not be entitled to make any such Data available to such persons
by any electronic means including without limitation by including the same on
any web-site or other Internet presence or by making the same available over the
Internet, the worldwide web or any other electronic delivery system or computer
network; however, Licensee shall be allowed to make limited amounts of the Data
available to such persons on computer workstations or similar equipment in
Licensee’s offices for presentation and evaluation purposes only, subject to the
terms of this Clause. These obligations of the Licensee shall also apply in
cases where the Licensee is selling or transferring his business activities
and/or his assets relating to Data, partly or in whole, to a Third Party. The
Licensee shall procure that any such prospective joint venturer, assignee or
Third Party complies with such obligations of confidence. Except as otherwise
provided, in order to obtain any additional access to the Data, the prospective
joint venturer, assignee or Third Party must purchase a Licence from PGS at the
appropriate price.



  9.9   The Licensee may disclose and provide copy of the Data to other parties,
subject to written agreement by PGS, provided that such other parties agree to
keep such Data within the confidentiality obligations herein.



  9.10   If Data delivered under the Agreement are reprocessed by or for the
Licensee, the confidentiality terms contained herein shall apply to the results
of the reprocessing and the information derived therefrom. Magnetic media and
hard copies, resulting from reprocessing, shall be marked by such notice as PGS
may require from time to time. Without prejudice to the generality of the
foregoing on the termination or expiry of this Agreement for whatever reason,
Licensee shall immediately cease to make any use of such reprocessed Data or the
information derived therefrom and shall at the option of PGS, either destroy or
return to PGS such reprocessed Data and all copies of any information derived
therefrom.



  9.11   The Licensee shall not divulge any of PGS’s proprietary working
practices “know-how” or other confidential information relating to PGS or its
business to any Third Party except pursuant to the extent permitted under
Clauses 9.2, 9.5 and 9.6 and in any event only as may be strictly necessary. Any
such disclosure of such proprietary working practices, “know-how” or
confidential information shall only be made on condition that the recipient of
such information agrees in writing to keep the same strictly confidential in
terms reasonably acceptable to PGS provided always however that this clause
shall not apply in respect of information which is already in the public domain
otherwise than as a result of any breach by Licensee of this Article.

ARTICLE 10 — BONA FIDE GROUP



  10.1   In the event that Licensee is or becomes a member of a Bona Fide Group
whose interests include part or the whole of the area covered by Data delivered
under this Agreement, Licensee shall:

(a) notify PGS of the identity of the other Group Members;

(b) pay the Uplift Payment in accordance with an Appendix if applicable to PGS
Proprietary Data.



  10.2   The Licensee may disclose and make copies of the Data and information
derived therefrom available to the other Group Members subject to the Licensee
having complied with its obligations under Clause 10.1 and procuring that the
other Group Member(s) agree to comply with the terms of this Agreement and shall
confirm this in writing to PGS in such terms as PGS may request. For the
avoidance of doubt, licences issued for MegaSurvey data are single company
licences and clauses relating to Bone Fide Groups under this article are not
applicable; however, if an Uplift Payment has been paid as part of an Appendix
concerning licensing of MegaSurvey data and thus Licensee has a full licence to
the PGS Proprietary Data involved, the terms of this article will apply to the
data for which an Uplift Payment has been made.



  10.3   Licensee shall pay to PGS a fee in respect of each Group Member in
accordance with the price and the escalation fee applicable at that time. Such
fee shall be paid regardless of whether or not the Group Members make themselves
acquainted with the Data or any information derived therefrom. If a Group Member
already is in possession of the Data pursuant to a valid licence from PGS, no
fee shall be payable by Licensee for such Group Member.



  10.4   No refund of paid fees will be made by PGS if a Group Member should be
in possession of the Data according to a separate licence agreement with PGS.



  10.5   Licensee has the right to include new partners as Group Members in a
production licence applicable to area(s) covered by Data delivered under the
Agreement, provided that the terms of this Article 10 are being observed and the
fee applicable to Group Members at that time is being paid by Licensee in
accordance with Clause 10.3 above.



  10.6   For the new members of a Bona Fide Group, the fee to be paid by
Licensee according to Clause 10.3 above shall be based on the fee applicable to
Group Members at the time the member is included in the Bona Fide Group.



  10.7   A Group Member which has been given access to the Data or any
information derived therefrom in accordance with the provisions of this Article,
shall have the same rights and obligations related to the use of the Data or
such information as the Licensee has under this Agreement.



  10.8   The liability hereunder of the Licensee and any other Group Members of
a Bona Fide Group of which the Licensee is a member shall be joint and several.



  10.9   The Licensee shall promptly inform PGS if a Group Member should leave
the Bona Fide Group. The leaving member and any Affiliate thereof shall have no
continuing right to make use of the Data or any information derived therefrom
received under this Agreement unless it concludes a separate licence agreement
with PGS and pays the licence fee in full according to current price lists
prevailing at such time. If such agreement with PGS is not concluded, the
Licensee shall ensure that all copies of the Data and any information derived
therefrom which the leaving member or any Affiliate thereof may have received
under this Agreement are returned forthwith to PGS. For the avoidance of doubt,
where a Bona Fide Group of which the Licensee is a member ceases to exist,
whether as a result of the termination or expiry of any agreement relating to
the creation of such Bona Fide Group or otherwise howsoever, all Group Members
of such Bona Fide Group at such time (other than the Licensee) shall be deemed
to have left the Bona Fide Group and accordingly shall be regarded as leaving
members under this Article 10.9.



  10.10   If the leaving member should leave the Bona Fide Group prior to a
licence round for which the Data have been licensed by the Bona Fide Group and
the leaving member elects not to continue use of the Data under a separate
licence agreement with PGS, then the Licensee shall ensure that all copies of
the Data and any information derived therefrom are returned to PGS.

ARTICLE 11 — TERM AND TERMINATION



  11.1   This Agreement shall be in effect from the date first above written and
shall continue in effect for an indefinite period of time until it is terminated
according to the provisions contained in this Article or by mutual agreement
between the Parties.



  11.2   Either Party may by notice in writing to the other Party terminate this
Agreement with immediate effect if:



  (i)   the other Party should fail to comply with any material term or
provision of this Agreement and such breach or default of this Agreement is not
remediable or not remedied within 30 days after receipt of written notice of
such breach or default from the non-defaulting Party.



  (ii)   the other Party commits a persistent breach of this Agreement (and for
the purposes hereof a persistent breach shall be a breach which is committed
more than three (3) times in any six (6) month period in respect of which
written notice is given each such time by the Party not in default); or



  (iii)   the other Party goes into liquidation either compulsory or voluntary
(save for the purpose of a bona fide solvent reconstruction or amalgamation) or
if a receiver or manager is appointed in respect of the whole or any part of its
assets or if any resolution is passed for the voluntary liquidation of the other
Party or if any petition is presented to any court of competent jurisdiction for
the compulsory liquidation of the other Party or if any petition is presented to
any court of competent jurisdiction for the administration of the other Party
pursuant to Part II of the Insolvency Act 1986 or if the other Party proposes
any voluntary arrangement pursuant to Part I of the Insolvency Act 1986 or if
any arrangement, scheme of arrangement or compromise or composition is proposed
with the general body of creditors of the other Party or any part of the same or
if the other Party makes an assignment for the benefit of or composition with
its creditors generally or threatens to do any of these things or if the other
Party shall become insolvent by reason of its inability to pay its debts as they
fall due or if anything analogous to the forgoing occurs in any relevant
jurisdiction.



  11.3   Upon termination of this Agreement all use, whether by Licensee, any
Affiliate of Licensee, any Consultant or any Group Member, of the Data licensed
hereunder and any material or information derived therefrom shall immediately
cease and all copies of such Data in the possession or control of such persons
shall forthwith be returned by Licensee to PGS and all copies of any material or
information derived therefrom shall forthwith be destroyed.

     
11.4
  All provisions of this Agreement which in order to give effect to their
meaning need to
survive its termination including without limitation the Licensee’s obligations
with respect to confidentiality and
the provisions of Articles 6, 7, 8 and 9 shall remain in full force and effect
thereafter. Termination of this
Agreement shall not affect the rights of the Parties to payment hereunder
accrued up to the date of termination.



  11.5   The foregoing rights of termination shall apply notwithstanding any
assignment, novation, transfer or other grant of rights whatsoever (whether or
not permitted hereunder or approved by PGS) and the above provisions shall be
binding on any successor, assign or sub-licensee of the rights of the Licensee
hereunder.

ARTICLE 12 — CHANGE OF CONTROL



  12.1   PGS shall be entitled to terminate this Agreement forthwith by notice
in writing to the Licensee if any change occurs in the control of the Licensee
or any holding company of the Licensee, or any assignee of the Licensee as
provided in Article 13, whether by virtue of any merger, acquisition,
consolidation, buy-out or otherwise howsoever, unless:



  (i)   PGS has given its prior written consent to such change of control and
the Licensee and Third Party has complied with any conditions attached to that
consent; or



  (ii)   the successor who acquires control is not a PGS competitor and Licensee
within thirty (30) days after such change of control pays to PGS, the fee which
would be payable by a third party for licensing the Data up to a limit as
described in the appendix; or



  (iii)   there is a one time change of control which occurs up until 16th
December 2006 and the successor who acquires control is not a PGS Competitor or
a North Sea Participant. This applies to Licences for MegaSurvey data only.



  12.2   Licensee shall in any event notify PGS in writing of any change in
control of the Licensee or its holding company or their permitted assignees to
whom rights have been assigned under Article 13 no later than seven (7) days
after such change taking place and any regulatory restrictions on such
notification being made having expired.



  12.3   For the purpose of this Article, “control” in relation to a company or
corporation shall mean the right to exercise directly or in directly the vote in
a general meeting of more than 50 per cent of the voting shares in such company
or corporation in issue from time to time and/or the right to control the
composition of the board of directors of such company or corporation and
“holding company” shall have the meaning ascribed thereto by Section 736
Companies Act 1985.

ARTICLE 13 — ASSIGNMENT



  13.1   The Licensee may not sell, assign transfer or otherwise dispose of any
of its rights or obligations hereunder, except as expressly authorised herein,
without the prior written approval of PGS.



  13.2   The rights of the Licensee granted by this Agreement may not be
transferred without the prior written consent of PGS. PGS’s consent will not be
delayed or refused for a single one time assignment to an entity that acquires
all or substantially all of the business or assets of the Licensee which occurs
prior to 16th December 2006, and the assignee is not a PGS Competitor or a North
Sea Participant. This applies to licences for MegaSurvey data only.



  13.3   A transfer of the right to use the Data shall not release the Licensee
from obligations under this Agreement including its obligations to pay Uplift
Payments and in the event the entity to which the Data is transferred or its
Affiliates is or becomes the holder of an exploration or production licence in
an area covered by PGS Proprietary Data or becomes a Group Member of a Bona Fide
Group that holds or has an interest in an exploration or production licence over
an area covered by such Data.



  13.4   Except as otherwise authorised herein, this Agreement shall not be
construed as granting to the Licensee a right to assign or transfer this
Agreement to a Third Party with whom the Licensee has agreed to sell or transfer
all or a portion of its petroleum exploration assets and/or business operations,
unless such Third Party is not a PGS Competitor and within thirty (30) days
after such assignment Licensee pays to PGS, a transfer fee equivalent to the
then current fee which would be payable by a third party for licensing the Data
up to a limit as described in the appendix.



  13.5   PGS may assign or transfer its rights and obligations hereunder, wholly
or in part, to any of its Affiliates; however, PGS shall remain primarily liable
for its obligations hereunder if such assignment or transfer is made without the
prior written consent of Licensee. Such assignment shall always be notified to
Licensee in writing, covering the Licence Agreement valid at the time of
Assignment.

ARTICLE 14 — NOTICE



  14.1   Any notice required or permitted to be given under this Agreement shall
be in writing and shall either be delivered personally or sent by recognised
courier service or by pre-paid registered mail or by facsimile
(telefax) transmission to the Parties as follows:

     
To:
  PGS Exploration (UK) Ltd
PGS Court
Halfway Green
Walton-on-Thames
Surrey
KT12 1RS
Tel.: +44 (0)1932 26 00 01
Fax: +44 (0)1932 26 65 12

         
To:
  Endeavour Operating Corporation.

 
  1000 Main Street
 
  Suite 3300

 
  Houston, Texas 77002

 
  United States

 
  Tel.: (713) 307-8700

 
  Fax: (713) 307-8794


or to such other addresses as either of the Parties may from time to time
designate by notice in writing to the other Party.

14.2 A notice given hereunder shall be deemed to have been received by the Party
as follows:

(i) if personally delivered, at the time of delivery

(ii) if delivered by courier, two days after the notice was delivered to the
courier



  (iii)   if sent by pre-paid registered mail, four days after the envelope
containing the notice was delivered into the custody of the postal authorities



  (iv)   if sent by facsimile transmission, at the time of transmission,
provided always that a confirmation copy is sent by pre-paid registered mail to
the relevant Party within 24 hours after transmission  

unless such date of deemed receipt is not a business day, in which case the date
of deemed receipt shall be the next succeeding business day. In this Article
“business day” shall mean any day (other than a Saturday or Sunday) on which
banks in the territory in which the Party on whom notice is being served is
situated are generally open for business.

In proving such service, it shall be sufficient to prove that delivery was made
to the Party or to the courier, or that the envelope containing the notice was
properly addressed and delivered into the custody of the postal authorities as
prepaid registered mail or that the facsimile transmission was properly
addressed, transmitted and received as the case may be.

ARTICLE 15 – FORCE MAJEURE



  15.1   If a Party is prevented or delayed in the performance of any of its
obligations under this Agreement by force majeure, and if it gives written
notice thereof to the other Party specifying the matters constituting force
majeure, together with such evidence as it reasonably can give and specifying
the period for which it is estimated that such prevention or delay will continue
then the Party giving notice shall be excused the performance or the punctual
performance, as the case may be (except for the payment of money) of such
obligations from the date of such notice and for so long as such cause or
prevention or delay shall continue.  



  15.2   For the purposes of this Agreement “force majeure” shall be deemed to
be any cause affecting any performance of this Agreement arising from or
attributable to acts, events, omissions or accidents beyond the reasonable
control of a Party and without limiting the generality thereof shall include the
following:  

(i) strikes, lockouts or other industrial actions;

(ii) civil commotion, riots, invasions, war, threat or preparation for war;



  (iii)   fire, explosion, storm, flood, earthquake, subsidence, epidemic or
other natural physical disaster.  

ARTICLE 16 — WAIVER



  16.1   The rights herein given to either Party may be exercised from time to
time, singularly or in combination, and the waiver of one or more of such rights
shall not be deemed to be a waiver of such right in the future or of any one or
more of the other rights which the exercising Party may have.  



  16.2   The failure of either Party to insist upon the strict performance by
the other Party of any term, provision or condition of this Agreement shall not
be construed as a waiver or relinquishment in the future of the same or any
other term, provision or condition hereof.  

ARTICLE 17 — SEVERABILITY



  17.1   If due to a change in any applicable law or due to a decision or any
other act by any competent authority, one or more terms or provisions of this
Agreement can no longer be enforced or an amendment of one or more of the
provisions of this Agreement is required, the Parties agree that they shall
endeavour to find an alternative solution approaching as near as possible the
contractual situation existing prior to such a change, decision or act.  



  17.2   If one or more provisions of the Agreement are determined to be invalid
or unenforceable, the remaining provisions shall not be affected thereby, and
the Agreement shall be administered as though the invalid or non enforceable
provisions were not a part of the Agreement.  

ARTICLE 18 — ENTIRE AGREEMENT, AMENDMENTS



  18.1   This Agreement and the entire agreement constitute the entire agreement
of the Parties with respect to the subject matter hereof and supersedes all
prior or contemporaneous written or oral understandings, agreements or
representations (including any made negligently but excluding any made
fraudulently) other than those contained herein. There are no understandings or
agreements relative to this Agreement that are not fully expressed herein.  



  18.2   No modification, amendment or addition to the Agreement shall be valid
and binding on the Parties, unless set forth in writing and signed by the
Parties.  

ARTICLE 19 – CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999



  19.1   Subject to Clause 19.3, the Parties intend that no provision of this
Agreement shall confer any benefit nor be enforceable by any person who is not a
party to this Agreement by virtue of the Contracts (Rights of Third Parties) Act
1999.  



  19.2   Subject to the remaining provisions of this Agreement, Articles 3, 7,
8.4, 9, 10 and 11.3 are intended to be enforceable by any Owner by virtue of the
Contracts (Rights of Third Parties) Act 1999.  



  19.3   Notwithstanding Clause 19.2, this Agreement may be rescinded, amended
or varied by the Parties to this Agreement without notice to or the consent of
any Owner.  

ARTICLE 20 — GOVERNING LAW, DISPUTES



  20.1   The Agreement shall be governed by and construed in accordance with the
laws of England and Wales and the Parties hereby submit to the exclusive
jurisdiction of the courts of England for the purpose of any interim relief.  



  20.2   All disputes and differences that may arise out of or in connection
with the Agreement will be settled as far as possible by means of negotiations
and conciliation between the Parties.  



  20.3   In case of failure to reach an amicable settlement, any dispute,
controversy or claim arising out of or in any way connected with this Agreement
including any question regarding its existence, validity or termination shall be
conclusively resolved by arbitration in London under the Rules of the London
Court of International Arbitration (LCIA) which Rules are deemed to be
incorporated by reference into this Article.  



  20.4   The Parties agree to submit to the exclusive jurisdiction of the courts
of England and Wales for the purpose of any interim relief from a court if
necessary to prevent serious and/or irreparable injury to that Party where the
Licence Agreement has been terminated and PGS considers it necessary to seek
relief from the Courts for the purpose of protecting it or the Owner’s
proprietary interests in the Data.  

IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
above written.

         
PGS Exploration (UK) Ltd
  Endeavour Operating Corporation.

By _/s/ David J. Griffith_____ (Signed)
  By _/s/ H. Don Teague ____ (Signed)

 
       
____David J. Griffith____ (Name)
  ____H. Don Teague______ (Name)
 
       
 
  Executive Vice President - Administration,

Vice President – Contracts & Global
    —  
Sales (Title)
  General Counsel and Secretary_ (Title)

 
       

1

ENCLOSURE 1

Pro-forma Appendix

APPENDIX NO....

to

LICENCE AGREEMENT NO. 2004-85

DATED 21st DECEMBER 2004

between

Endeavour Operating Corporation
(as Licensee)

and

PGS Exploration (UK) Ltd

This is an Appendix (including confirmation of order) to the Agreement referred
to above, which is PGS Exploration (UK) Ltd General Licence Agreement for Use of
Proprietary Data.

This Appendix takes precedence over the Agreement in cases where they differ.

             
 
           
 
           
1.
  Survey Name   :  

 
           
 
           
 
           
2.
  Survey Length (km)   :  

 
           
 
           
 
           
3.
  Location   :  

 
           
 
           
 
           
4.
  Licence Commitment   :  

 
           
5.
  Licensing price, excluding  
 

 
           
 
           
 
           
 
  group escalation   :  

 
           
6.
  Payment Schedule   :   Within 30 days
 
           
7.
  Group Escalation   :   Not applicable for this order
 
           
 
           
 
           
8.
  Date of order   :  

 
           
9.
  Any other specific term   :   None
 
           
10.
  Deliverables   :   According to attached
confirmation of order

         
LICENSEE
  PGS Exploration (UK) Ltd

By............................ ( Signed )
  By............................ ( Signed )

............................... ( Name )
  ............................... ( Name )
............................... ( Title )
  ............................... ( Title )
............................... ( Date )
  ............................... ( Date )

2